DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 12/10/2020.
Claims 1-20 are currently pending and has been examined.

Priority
The current Application claims priority from Foreign Application JP2020-018819, filed 02/06/2020. Therefore, the instant claims receive the effective filing date of 02/06/2020.

Information Disclosure Statement
Information Disclosure Statements received 12/10/2020 and 08/02/2021 has been reviewed and considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: ACT590.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: ACT506 and ACT595.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20, are objected to because of the following informalities:  
-Claim 1 reads “a second sensor configured to detect a removal of a commodity from of the display region to outside of the display region by a person” but should likely read “a second sensor configured to detect a removal of the commodity from of the display region to outside of the display region by a person”
-Claim 1 reads “when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside a person has not been detected” but should likely read “when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by the person has not been detected”
Claims 2-12 inherit the deficiencies noted in claim 1 and are therefore objected to on the same basis.
-Claim 5 reads “wherein the controller is further configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region” but should likely read “wherein the controller is further configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if the person is near the display region”
-Claim 13 reads “a second sensor configured to detect a removal of a commodity from of the display region to outside of the display region by a person” but should likely read “a second sensor configured to detect a removal of the commodity from of the display region to outside of the display region by a person”
-Claim 13 reads “when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected” but should likely read “when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by the person has not been detected”

-Claim 17 reads “send the notification signal to the notification device only if a person is near the display region” but should likely read “send the notification signal to the notification device only if the person is near the display region”
-Claim 19 reads “detecting a removal of a commodity from of the display region to outside of the display region” but should likely read “detecting a removal of the commodity from of the display region to outside of the display region”
-Claim 19 reads “when the movement of the commodity from the display region is detected but the removal of the commodity from the display region to outside the display region by a person has not been detected” but should likely read “when the movement of the commodity from the display region is detected but the removal of the commodity from the display region to outside the display region by the person has not been detected”
Claim 20 inherits the deficiencies noted in claim 19 and is therefore objected to on the same basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the notification destination is a first notification device near the display region where the movement of the commodity was detected by the sensor.” It is unclear to one of ordinary skill in the art which sensor “the sensor” is referring to. Is “the sensor” referring to the first sensor? Is “the sensor” referring to the second sensor? Is “the sensor” referring to a newly introduced sensor? For the purpose of this examination, Examiner interprets “the sensor” as referring to the first sensor.
Claims 5-7 inherit the deficiencies noted in claim 4 and are therefore rejected on the same basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-a first sensor configured to detect a movement of a commodity from a display region; 
-a second sensor configured to detect a removal of a commodity from of the display region to outside of the display region by a person; and 
-a controller configured to notify a designated notification destination when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected.
The above limitations recite the concept of providing a notification in response to a commodity being moved from a display but not from a display region. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of a first sensor configured to detect a movement of a commodity from a display region; a second sensor configured to detect a removal of a commodity from of the display region to outside of the display region by a person; and a controller configured to notify a designated notification destination when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the movement of the commodity from the display region is detected by the first sensor, the removal of the commodity from of the display region to outside of the display region by a person is detected by a second sensor, and the designated notification destination is notified by the controller, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “first sensor,” “second sensor,” and “controller” language, “detect” and “notify” in the context of this claim encompasses advertising, and marketing or sales activities or behaviors.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-a first sensor configured to detect a movement of a commodity from a display region; 
-a second sensor configured to detect a removal of a commodity from of the display region to outside of the display region by a person; and 
-a controller configured to notify a designated notification destination when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected.
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea). Specifically, the additional elements of a first sensor, a second sensor, and a controller are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions of sending data [i.e. notifying a designated destination] as well a generic sensors detecting data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial 

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).

In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to 

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 13 is a system reciting similar functions as claim 1. Examiner notes that Claim 13 recites the additional elements of a notification device, a first sensor, a second sensor, and a controller, however, claim 13 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.
Claim 19 is a method reciting similar functions as claim 1. Examiner notes that Claim 19 recites the additional elements of a first sensor and a second sensor, however, claim 19 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 13 and 19 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-12, 14-18 and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-12, 14-18 and 20 further fall within the “Certain 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 2021/0133835 A1), hereinafter Gu.
	Regarding claim 1, Gu discloses a commodity management device (i.e. abstract), comprising: 
-a first sensor configured to detect a movement of a commodity from a display region (Gu, see at least: “one or more weight sensors [i.e. a first sensor] affixed to a shelf (e.g., one of shelves 210) may measure weights of one or more product items” [0040] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves, a plurality of weight sensors may be placed under the containers to detect an item removed [i.e. configured to detect a movement of a commodity from a display region], a plurality of proximity sensors or motion sensors may be used to detect a customer's motions such as removing, placing a product item” [0062]); 
a second sensor configured to detect a removal of a commodity from of the display region to outside of the display region by a person (Gu, see at least: “a plurality of image sensors [i.e. a second sensor] may be used to gather image data of a person moving in the autonomous store 100…Each image sensor or group of image sensors may collect data from a particular area [i.e. configured to detect a removal of a commodity from of the display region to outside of the display region by a person] of the autonomous store 100” [0042] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves [i.e. configured to detect a removal of a commodity from of the display region] ” [0062]); and 
-a controller configured to notify a designated notification destination when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected (Gu, see at least: “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) [i.e. when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected] to the computer system to notify store employees [i.e. a controller configured to notify a designated notification destination] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060] and “after the sensor data are collected and analyzed, the system 500 may determine if any issue needs to be handled in phase 520…the system 500 may conduct as many determinations as necessary in phase 520. For example, the system 500 may also detect spilled liquid or dropped objects on the floor [i.e. when the movement of the commodity from the display region is detected by the first sensor but the removal of the 

Regarding claim 8, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the first sensor is a weight scale configured to weigh changes in weight of items on the display region (Gu, see at least: “one or more weight sensors [i.e. wherein the first sensor is a weight scale] affixed to a shelf (e.g., one of shelves 210) may measure weights of one or more product items” [0040] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves, a plurality of weight sensors may be placed under the containers to detect an item removed [i.e. wherein the first sensor is a weight scale configured to weigh changes in weight of items on the display region], a plurality of proximity sensors or motion sensors may be used to detect a customer's motions such as removing, placing a product item” [0062]).

Regarding claim 9, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the second sensor comprises a camera (Gu, see at least: “a plurality of image sensors [i.e. the second sensor] may be used to gather image data of a person moving in the autonomous store 100” [0042] and “the sensors (e.g., the one or more sensors 211, 212, 213, 221, 231, and/or 241) placed in the autonomous store 100 may comprise one or more image 

Regarding claim 10, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the second sensor comprises a time of flight camera (Gu, see at least: “a plurality of image sensors [i.e. the second sensor] may be used to gather image data of a person moving in the autonomous store 100” [0042] and “the sensors (e.g., the one or more sensors 211, 212, 213, 221, 231, and/or 241) placed in the autonomous store 100 may comprise one or more image sensors (e.g., RGB cameras, IR cameras, depth cameras) [i.e. wherein the second sensor comprises a time of flight camera]” [0039]).

Regarding claim 11, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the display region is a portion of a display shelf (Gu, see at least: “one or more weight sensors affixed to a shelf (e.g., one of shelves 210) [i.e. wherein the display region is a portion of a display shelf] may measure weights of one or more product items” [0040]).

Regarding claim 19, Gu discloses a commodity management method (i.e. abstract), comprising: 
-detecting a movement of a commodity from a display region based on output from a first sensor (Gu, see at least: “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves, a plurality of weight sensors may be placed 210) may measure weights of one or more product items” [0040]); 
-detecting a removal of a commodity from of the display region to outside of the display region by a person based on output of a second sensor (Gu, see at least: “a plurality of image sensors [i.e. based on output of a second sensor] may be used to gather image data of a person moving in the autonomous store 100…Each image sensor or group of image sensors may collect data from a particular area [i.e. detecting a removal of a commodity from of the display region to outside of the display region by a person] of the autonomous store 100” [0042] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves [i.e. based on output of a second sensor] ” [0062]); and 
-notifying a designated notification destination when the movement of the commodity from the display region is detected but the removal of the commodity from the display region to outside the display region by a person has not been detected (Gu, see at least: “after the sensor data are collected and analyzed, the system 500 may determine if any issue needs to be handled in phase 520…the system 500 may conduct as many determinations as necessary in phase 520. For example, the system 500 may also detect spilled liquid or dropped objects on the floor [i.e. when the movement of the commodity from the display region is detected but the removal of the commodity from the display region to outside the display region by a person has not been detected]” [0074] and “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) [i.e. when the movement of the commodity from the 
Examiner Note: While prior art was applied, the Examiner notes that the recited “notifying a designated notification destination when the movement of the commodity from the display region is detected but the removal of the commodity from the display region to outside the display region by a person has not been detected” does not move to distinguish the claimed invention from the cited art. More specifically, the recited limitation of “notifying a designated notification destination when the movement of the commodity from the display region is detected but the removal of the commodity from the display region to outside the display region by a person has not been detected” represents a conditional limitation not necessarily performed as the notifying of the designated notification destination only occurs when the movement of the commodity from the display region is detected but the removal of the commodity from the display region to outside the display region by a person has not been detected. The limitation is thereby treated as a conditional limitation and accorded little patentable weight. Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C])).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-7, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Herring et al. (US 2016/0110772 A1), hereinafter Herring772.
Regarding claim 2, Gu discloses the commodity management device according to claim 1.
Gu does not explicitly disclose the notification destination being a notification device near the display region where the movement of the commodity was detected by the first sensor.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a notification device near the display region where the movement of the commodity was detected by the first sensor (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. a notification device near the display region where the movement of the commodity was detected by the first sensor]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470[i.e. a notification device]” [0032] and “FIG. 9B illustrates several example presentations 910 of information to a customer. The presentations may be delivered in real-time to the customer using any suitable manner, such as a visual output (e.g., graphical and/or textual), audio-based output, and/or other sensory output” [0072]). This known technique is applicable to the commodity management device of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.


Regarding claim 3, Gu discloses the commodity management device according to claim 1. Gu further discloses:
-wherein the notification destination is in a waiting place of a commodity manager away from the display region (Gu, see at least: “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) to the computer system to notify store employees [i.e. wherein the notification destination is in a waiting place of a commodity manager away from the display region] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060]).
Gu does not explicitly disclose the notification destination being a notification device.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. 150 may be carried by employees [i.e. the notification destination being a notification device in a waiting place of a commodity manager] and used in the course of their employment [i.e. away from the display region]” [0024]). This known technique is applicable to the commodity management device of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been recognized that applying the known technique of a notification destination being a notification device in a waiting place of a commodity manager away from the display region, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a notification destination being a notification device in a waiting place of a commodity manager away from the display region, as taught by Herring772, into the commodity management device of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Regarding claim 4, Gu discloses the commodity management device according to claim 1. Gu further discloses:
400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) to the computer system to notify store employees [i.e. wherein the notification destination is in a waiting place of a commodity manager away from the display region] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060]).
Gu does not explicitly disclose the notification destination being a first notification device near the display region where the movement of the commodity was detected by the sensor and a second notification device in a waiting place of a commodity manager away from the display region.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a first notification device near the display region where the movement of the commodity was detected by the sensor (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. a first notification device near the display region where the movement of the commodity was detected by the first sensor]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470[i.e. a first notification device]” [0032] and “FIG. 9B illustrates several example presentations 910 of information to a customer. The presentations may be delivered in real-time to the customer using any suitable 
the known technique of a notification destination being a second notification device in a waiting place of a commodity manager away from the display region (Herring772, see at least: “other devices 150 may be carried by employees [i.e. wherein the notification destination is a second notification device in a waiting place of a commodity manager] and used in the course of their employment [i.e. away from the display region]” [0024]). These known techniques are applicable to the commodity management device of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been recognized that applying the known techniques of a notification destination being a first notification device near the display region where the movement of the commodity was detected by the sensor and a second notification device in a waiting place of a commodity manager away from the display region, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a notification destination being a first notification device near the display region where the movement of the commodity was detected by the sensor and a second notification device in a waiting place of a commodity manager away from the display region, as taught by Herring772, into the commodity management device of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Regarding claim 6, Gu in view of Herring772 teaches the commodity management device according to claim 4.
Herring772 further teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of the first notification device being a speaker (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the first notification device]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470. The audio output devices 465 may include conventional audio speakers [i.e. wherein the first notification device is a speaker]” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu with Herring772 for the reasons identified above with respect to claim 4.

Regarding claim 7, Gu in view of Herring772 teaches the commodity management device according to claim 4.
Herring772 further teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of the first notification device being a display screen (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the first notification device]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470…Visual output devices 470 may include visual displays and various visual indicators such as light emitting diodes (LEDs) [i.e. wherein the first notification device is a display screen]” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu with Herring772 for the reasons identified above with respect to claim 4.

Regarding claim 12, Gu discloses the commodity management device according to claim 1. 
Gu does not explicitly disclose the notification destination being a speaker proximate to the display region.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a speaker proximate to the display region (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the notification destination is a speaker proximate to the display region]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or 470. The audio output devices 465 may include conventional audio speakers [i.e. a speaker]” [0032]). This known technique is applicable to the commodity management device of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been recognized that applying the known technique of a notification destination being a speaker proximate to the display region, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a notification destination being a speaker proximate to the display region, as taught by Herring772, into the commodity management device of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Regarding claim 13, Gu discloses a commodity management system (i.e. abstract), comprising: 
-a display shelf having a display region on which a commodity is to be displayed (Gu, see at least: “one or more weight sensors affixed to a shelf (e.g., one of shelves 210) [i.e. a display shelf having a display region on which a commodity is to be displayed] may measure weights of one or more product items” [0040]), the display shelf including: 
a first sensor configured to detect a movement of the commodity from the display region (Gu, see at least: “one or more weight sensors affixed to a shelf (e.g., one of shelves 210) [i.e. the display shelf including a first sensor] may measure weights of one or more product items” [0040] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves, a plurality of weight sensors may be placed under the containers to detect an item removed [i.e. configured to detect a movement of the commodity from the display region], a plurality of proximity sensors or motion sensors may be used to detect a customer's motions such as removing, placing a product item” [0062]), and 
-a second sensor configured to detect a removal of a commodity from of the display region to outside of the display region by a person (Gu, see at least: “one or more sensors 211 may be affixed to the bottom of each shelf 210, one or more sensors 212 may be affixed above each shelf 210, and one or more sensors 213 may be affixed on a backboard supporting the shelves 210 [i.e. the display shelf including a second sensor]” [0038] and “a plurality of image sensors [i.e. a second sensor] may be used to gather image data of a person moving in the autonomous store 100…Each image sensor or group of image sensors may collect data from a particular area [i.e. configured to detect a removal of a commodity from of the display region to outside of the display region by a person] of the autonomous store 100” [0042] and “a plurality of image sensors may be placed to collect the visual data of the product items in the containers on the shelves [i.e. configured to detect a removal of a commodity from of the display region] ” [0062]); and 
-a controller configured to send a notification signal when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been  (Gu, see at least: “the mechanical device 400 may send the observations of dropped objects (e.g., liquid, product items, banana peels) [i.e. when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected] to the computer system to notify store employees [i.e. a controller configured to send a notification signal] or another specialized mechanical device (e.g., a robot janitor) to clean them up” [0060] and “after the sensor data are collected and analyzed, the system 500 may determine if any issue needs to be handled in phase 520…the system 500 may conduct as many determinations as necessary in phase 520. For example, the system 500 may also detect spilled liquid or dropped objects on the floor [i.e. when the movement of the commodity from the display region is detected by the first sensor but the removal of the commodity from the display region to outside the display region by a person has not been detected]” [0074] and  Examiner notes that if an item is dropped or spilled the product moves from the weight sensor on the shelf but stays in the area of the shelf that is picked up by the camera).
Gu does not explicitly disclose a notification device; and the notification signal being sent to the notification device
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including a notification device (Herring772, see at least: “other devices 150 may be carried by employees [i.e. a notification device] and used in the course of their employment” [0024]); and
the known technique of sending a notification signal to the notification device (Herring772, see at least: “other devices 150 may be carried by employees [i.e. the notification 250 may include input devices 252 and output devices 254 included to enhance the shopping experience for customers. In one embodiment, terminals 105, user devices 140, and other devices 150 may include visual displays and/or audio speakers (examples of the output devices 254) [i.e. send a notification signal to the notification device]” [0027]). This known technique is applicable to the commodity management system of Gu as they both share characteristics and capabilities, namely, they are directed to a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items.
It would have been obvious to one of ordinary skill in the art to include in the commodity management system, as taught by Gu, a notification device, as taught by Herring772, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Gu, to include the teachings of Herring772, in order to optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).
Additionally, it would have been recognized that applying the known technique of sending a notification signal to the notification device, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management systems. Further, adding the modification of sending a notification signal to the notification device, as taught by Herring772, into the commodity management system of Gu would have been recognized by those of ordinary skill in the art as 

Regarding claim 14, Gu in view of Herring772 teaches the commodity management system according to claim 13.
Herring772 further teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of the notification device being a speaker configured to output a voice message when the notification signal is received from the controller (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the notification device]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470. The audio output devices 465 may include conventional audio speakers [i.e. wherein the notification device is a speaker configured to output a voice message when the notification signal is received from the controller]” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu with Herring772 for the reasons identified above with respect to claim 13.

Regarding claim 15, Gu in view of Herring772 teaches the commodity management system according to claim 13. Gu further discloses.
-wherein the first sensor is a weight scale (Gu, see at least: “one or more weight sensors [i.e. wherein the first sensor is a weight scale] affixed to a shelf (e.g., one of shelves 210) may measure weights of one or more product items” [0040]).

Regarding claim 16, Gu in view of Herring772 teaches the commodity management system according to claim 13. Gu further discloses.
-wherein the second sensor is a time of flight camera (Gu, see at least: “a plurality of image sensors [i.e. the second sensor] may be used to gather image data of a person moving in the autonomous store 100” [0042] and “the sensors (e.g., the one or more sensors 211, 212, 213, 221, 231, and/or 241) placed in the autonomous store 100 may comprise one or more image sensors (e.g., RGB cameras, IR cameras, depth cameras) [i.e. wherein the second sensor is a time of flight camera]” [0039]).


Regarding claim 18, Gu in view of Herring772 teaches the commodity management system according to claim 13. 
Herring772 further teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of the notification device being a display screen (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. the notification device]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470…Visual output devices 470 may include visual displays and various visual indicators such as light emitting diodes (LEDs) [i.e. wherein the notification device is a display screen]” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu with Herring772 for the reasons identified above with respect to claim 13.

Regarding claim 20, Gu discloses the commodity management method according to claim 19.
Gu does not explicitly disclose the notification destination being a speaker configured to output a voice message.
Herring772, however, teaches a system that triggers one or more events during an interaction of a person with an item and within an environment having a plurality of items (i.e. abstract), including the known technique of a notification destination being a speaker configured to output a voice message (Herring772, see at least: “Multiple shelving units 303 may be disposed in a particular arrangement in the environment 300 to form aisles through which customers may navigate. In some embodiments, the shelving unit 303 may include attached and/or embedded visual sensors or other sensor devices or I/O devices [i.e. a notification destination]” [0030] and “Output devices 254 include one or more devices for presenting information to customers and generally include audio output devices 465 and/or visual output devices 470. The audio output devices 465 may include conventional audio speakers [i.e. 
It would have been recognized that applying the known technique of a notification destination being a speaker configured to output a voice message, as taught by Herring772, to the teachings Gu, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management methods. Further, adding the modification of a notification destination being a speaker configured to output a voice message, as taught by Herring772, into the commodity management method of Gu would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management method that would optimize placement of items within the environment to improve customer sales and improve security (see Herring772, [0039]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Herring772, in further view of Herring et al. (US 2015/0261314 A1), hereinafter Herring314.
Regarding claim 5, Gu in view of Herring772 teaches the commodity management device according to claim 4. 
Gu in view of Herring772 does not explicitly teach the controller being further configured to check whether a person is near the display region when the movement of the 
Herring314, however, teaches detecting a spill in a store (i.e. [0018]), including the known technique of a controller being configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region (Herring314, see at least: “If the tablet 102 identifies an approaching customer [i.e. a controller is further configured to check whether a person is near the display region], the docket tablet 102 may display a message welcoming the customer to that section of the store [i.e. send a notification to the first notification device if a person is near the display region]” [0017] and “the tablet 102 may be controlled by a remote server (not pictured) [i.e. a controller] having situational awareness of the entire store to cause the tablet 102 to display a relevant message. For example, if there is a spill in the store [i.e. when the movement of the commodity is detected], the tablet 102 may display a message instructing customers to avoid the aisle where the spill occurred” [0018]), and
the known technique of a first notification device being configured to output a message, upon receiving the notification, that the commodity should not be touched (Herring314, see at least: “the tablet 102 may be controlled by a remote server (not pictured) having situational awareness of the entire store to cause the tablet 102 to display a relevant message. For example, if there is a spill in the store, the tablet 102 may [i.e. the first notification device is configured to] display a message instructing customers to avoid the aisle where the spill occurred [i.e. output a message, upon receiving the notification, that the commodity should not be touched]” [0018]). These known techniques are applicable to the commodity management device of Gu in view of 
It would have been recognized that applying the known techniques of a controller being configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region, and a first notification device being configured to output a message, upon receiving the notification, that the commodity should not be touched, as taught by Herring314, to the teachings Gu in view of Herring772, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar commodity management devices. Further, adding the modification of a controller being configured to check whether a person is near the display region when the movement of the commodity is detected, send a notification to the first notification device if a person is near the display region, and a first notification device being configured to output a message, upon receiving the notification, that the commodity should not be touched, as taught by Herring314, into the commodity management device of Gu in view of Herring772 would have been recognized by those of ordinary skill in the art as resulting in an improved commodity management device that would allow a relevant message to be displayed to a customer (see Herring314, [0018]).

Regarding claim 17, Gu in view of Herring772 teaches the commodity management system according to claim 13.
Gu in view of Herring772 does not explicitly teach the controller being further configured to: check whether a person is near the display region when the movement of the 
Herring314, however, teaches detecting a spill in a store (i.e. [0018]), including the known technique of a controller being configured to check whether a person is near the display region when the movement of the commodity is detected (Herring314, see at least: “If the tablet 102 identifies an approaching customer [i.e. a controller is configured to check whether a person is near the display region], the docket tablet 102 may display a message welcoming the customer to that section of the store” [0017] and “the tablet 102 may be controlled by a remote server (not pictured) [i.e. the controller] having situational awareness of the entire store to cause the tablet 102 to display a relevant message. For example, if there is a spill in the store [i.e. when the movement of the commodity is detected], the tablet 102 may display a message instructing customers to avoid the aisle where the spill occurred” [0018]), and
the known technique of a controller being configured to send the notification signal to the notification device only if a person is near the display region (Herring314, see at least: “If the tablet 102 identifies an approaching customer [i.e. a controller is configured to], the docket tablet 102 may display a message welcoming the customer to that section of the store [i.e. send the notification signal to the notification device only if a person is near the display region]” [0017] and “the tablet 102 may be controlled by a remote server (not pictured) [i.e. the controller is further configured to] having situational awareness of the entire store to cause the tablet 102 to display a relevant message” [0018]). These known techniques are applicable to the commodity management system of Gu in view of Herring772 as they both share characteristics and capabilities, namely, they are directed to detecting a spill in a store.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Adato et al. (US 2019/0215424 A1) teaches acquiring images of products on a shelf in a retail store.
-High et al. (US 2016/0259341 A1) teaches a spill detection system that utilizes a camera in a retail store.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684